Title: To George Washington from Colonel Goose Van Schaick, 29 July 1780
From: Van Schaick, Goose
To: Washington, George


					
						Sir
						Albany July 29th 1780
					
					This morning I did myself the Honor to Transmit your Excellency an account of the situation the Garrison of Fort Schuyler is in—It being now Six A:M: I have received a Letter from Major Graham at present the Commanding Officer of which the enclosed is Copy—I am sorry to inform your Excellency that the Garrison is Short of provisions. & that the Convoy with provisions has been Stop’d between the Country & Fort Schuyler. & if not attacked will be oblidged to return to Fort Herkermer Amongst this are sixty men of my Regt who were sent down as an Escort to the provisions; Amunition is wanting at this place for which I have ordered application to be made some time ago. I am most Respectfully Your Excellencies Obedient servant
					
						G. V. Schaick
					
				